Citation Nr: 9900461	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for nearsightedness.

6.  Entitlement to service connection for a tear duct 
disorder of the eyes.

7.  Entitlement to service connection for amputation of the 
tip of the right ring finger.

8.  Entitlement to service connection for a disorder of the 
feet.

9.  Entitlement to service connection for a left ankle 
disorder.

10.  Entitlement to service connection for a left shoulder 
and arm disorder.

11.  Entitlement to service connection for a sinus disorder.

12.  Entitlement to service connection for bronchial asthma.

13.  Entitlement to service connection for varicose veins.

14.  Entitlement to service connection for a rash on the 
groin.

15.  Entitlement to service connection for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967 and from November 1990 to June 1991.  He also served in 
the United States Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1993 and September 1993 by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board notes that a rating decision in March 1977 denied 
entitlement to service connection for a stomach disorder and 
hearing loss in the right ear; the veteran was duly notified 
of the decision; he did not file a timely substantive appeal, 
and the decision became final.  In 1992, the veteran 
submitted additional evidence in an attempt to reopen his 
claims; the RO found that the additional evidence was not new 
and material, and the current appeal on those issues ensued.

On a VA Form 9 received in September 1993, the veteran 
indicated that he wished to appear at a personal hearing at 
the RO.  Such a hearing was scheduled for a date in April 
1994, but the veteran failed to report. 


REMAND

Applicable regulations provide that a Supplemental Statement 
of the Case, so identified, will be furnished to the 
appellant and his representative when any additional 
pertinent evidence is received after a Statement of the Case 
has been issued.  38 C.F.R. § 19.31 (1998).

In the veteran's case, the RO furnished him with a statement 
of the case on 11 service-connection issues in August 1993, 
and furnished him with another statement of the case on 
4 service connection issues in May 1994.  Thereafter, in 
October 1994, the veteran's representative submitted to the 
RO records of VA medical treatment of the veteran from August 
1992 to September 1994.  In addition, in July 1998, the 
veteran submitted to the VA Regional Office in Waco, Texas, 
certain additional evidence, which was transmitted to the RO 
in Chicago.  That additional evidence included:  a decision 
by an administrative law judge of the Social Security 
Administration in April 1994, awarding the veteran disability 
benefits from that agency; copies of VA medical and social 
work notes dated in 1994 and 1995; originals and copies of 
service department hospital records; and VA treatment records 
dated from October 1997 to January 1998.

The Board finds that the documents submitted by the veteran 
and his representative in October 1994 and July 1998 contain 
evidence which is pertinent to his claims, and, therefore, 
consideration of the additional evidence by the RO, and 
issuance of a Supplemental Statement of the Case, is required 
by applicable regulations, prior to appellate review.  
Accordingly, this case will be remanded to the RO for that 
purpose.

This case is REMANDED to the RO for the following:

The RO should review the additional 
evidence submitted since the 
Statement of the Case which was 
furnished in May 1994 and determine 
whether the veteran's service 
connection claims may now be 
granted.  If the decision on any 
issue remains adverse to the 
veteran, he and his representative 
should be furnished with a 
Supplemental Statement of the Case, 
in accordance with 38 C.F.R. 
§ 19.31.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to accord the veteran due 
process of law.  By this remand, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
